DREYFUS INVESTMENT GRADE FUNDS, INC. (Dreyfus Inflation Adjusted Securities Fund) Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. Dreyfus Investment Grade Funds, Inc. (the "Company") desires to offer multiple classes in accordance with Rule 18f-3 with respect to each series of the Company listed on Schedule A attached hereto, as such Schedule may be revised from time to time (each, a "Fund"), and the Company's Board, including a majority of the Board members who are not "interested persons" (as defined in the 1940 Act), has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1. Class Designation: Fund shares shall be divided into Class I, Class Y and Investor shares. 2. Differences in Services: The services offered to shareholders of each Class, as described in the Fund's prospectus or statement of additional information, shall be substantially the same, except for certain services provided to holders of Investor shares. Dreyfus Automatic Asset Builder
